Citation Nr: 9924265	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial compensable rating in excess of for 
fracture, right ankle, distal fibula, from June 6, 1991 to 
July 14, 1994, and in excess of 10 percent beginning July 14, 
1994. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to May 
1970.
This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 1996 and September 1998 the case was remanded 
for further evidentiary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to July 14, 1994 there was no evidence of 
significant limitation of function of the fracture, right 
ankle, distal fibula.

3.  Effective July 14, 1999, the fracture, right ankle, 
distal fibula is manifested by minimal limitation of motion 
without medical evidence of pain on motion or functional 
impairment. 


CONCLUSIONS OF LAW

1.  Prior to July 14, 1994, the criteria for a compensable 
disability rating for a fracture, right ankle, distal fibula 
were not met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270- 5274 (1998).

2.  Effective July 14, 1994, the criteria for a disability 
rating greater than 10 percent for a fracture, right ankle, 
distal fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270- 5274 (1998).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim which 
is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. 
Fenderson at 126.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings. Id. at 126.

Factual Background

The veteran's service medical records reveal that he 
fractured his right ankle in November 1966.  A November 1966 
X-ray reveal an oblique fracture without displacement of the 
distal fibula.  In December 1966, it was indicated that the 
fracture involved the lateral fibular malleolus.  The history 
segment of the report of the examination for separation, 
dated in April 1970 noted a fracture in 1966 .  The 
examination segment was negative for mention of an ankle 
fracture.

The veteran's original service connection claims were 
received on June 6, 1991.  The veteran submitted VA treatment 
records dated from June to September 1991.  The July 1991 
records reflect that the veteran was seen after he fell 16 
feet off a scaffold.  He complained of pain in the right 
ankle.  X-ray studies revealed no fracture or lesion of the 
shafts of the fibula or tibia.  There was significant soft 
tissue swelling about the lateral malleolus.  There was a 
small oblique fragment of the proximal articulate.  Service 
connection was established for fracture, right ankle, distal 
fibula by rating decision dated in October 1991.  A 
noncompensable evaluation was awarded based on a lack of 
treatment from 1966 to the veteran's separation in 1970 and 
from his separation to the time of the decision.  The veteran 
has continuously appealed the evaluation.  

An August 1993 VA orthopedic examination included a history 
of a right ankle injury in service.  The veteran reported an 
uneventful recovery.  An August 1993 VA neurological 
examination noted complaints of intermittent pain with 
occasional swelling after prolonged walking.  Objectively, 
minimal reduction and full movement of the right ankle were 
noted.  

A July 1994 VA orthopedic examination noted that X-rays 
studies revealed a nonunion fracture of the right ankle.  The 
veteran complained of right ankle discomfort with weather 
changes.  On examination the right ankle dorsiflexion was 
limited to 10 degrees as opposed to the norm of 20 degrees.  
The diagnoses included contracture of the gastrocnemius 
muscles bilaterally secondary to fracture of the right ankle 
and repeated strains.  

A September 1997 VA orthopedic examination found eight 
degrees of dorsiflexion, plantar flexion to 35 degrees, 
eversion to 20 degrees and inversion to 30 degrees.  The 
examiner found that the veteran had an old fracture of the 
right ankle with osteophyte formation at the medial malleolus 
that appeared to be mildly symptomatic.  

A March 1998 rating decision increased the evaluation to the 
current 10 percent citing the September 1997 examination 
report.  

A January 1999 VA orthopedic examination report states that 
the veteran complained of ankle pain on weather changes.  
During those times his ankle throbbed and he had occasional 
swelling on twisting.  He was not taking any medications 
regularly.  

On examination the veteran had dorsiflexion to 10 degrees, 
plantar flexion to 40 degrees and normal inversion and 
eversion.  He had some mild tenderness to palpation along the 
medial joint line.  An X-ray revealed osteophytic formation 
along the medial joint line.  The joint space was otherwise 
well maintained over the tibiotalar joint.  There was no 
evidence of a previous fracture to the distal fibula.  The 
examiner's impression was status post distal fibula fracture 
with mild degenerative change, minimally to moderately 
symptomatic.  The examiner specifically noted that the 
veteran had minimal limitation of motion and that was 
primarily in dorsiflexion.  In the examiner's opinion there 
was no significant limitation of functional ability due to 
the veteran's disability, either during regular activities or 
a flare-up.  No weakened motion, excess fatigability or 
incoordination was noted as a result of the ankle fracture.  
The veteran's gait was normal without aids and his ankle 
difficulties were minimal.  None of his difficulties would 
significantly affect his occupation or daily activities.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's fracture, right ankle, distal fibula is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (Code) 5271.  38 C.F.R. § 4.71a.  Initially, the Board 
finds that the veteran's disability is not more appropriately 
rated under any other diagnostic code providing a rating 
greater than 10 percent.  

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
40 percent evaluation if in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
evaluation is warranted if there is ankylosis in plantar 
flexion, between 30° and 40°, or in dorsiflexion between 0° 
and 10°.  In plantar flexion, less than 30° warrants a 20 
percent evaluation.  

Marked limitation of motion of the ankle warrants a 20 
percent evaluation.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  Diagnostic Code 5271

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position calls for a 20 percent evaluation.  
Ankylosis in good weight-bearing position warrants a 10 
percent evaluation.  Diagnostic Code 5272. 

Malunion of the os calcis or astragalus with marked deformity 
warrants a 20 percent evaluation.  A 10 percent evaluation is 
for assignment if the deformity is moderate.  Diagnostic Code 
5273.  

An astragalectomy warrants a 20 percent evaluation.  
Diagnostic Code 5274.

Prior to July 14, 1994

The veteran's service medical records were negative for 
treatment of his ankle fracture for approximately four years 
after the initial injury and there was no medical evidence of 
any residuals at the time of his separation in 1970.  While 
the veteran reinjured the ankle in an occupational accident 
in 1991, the injury resolved.  In 1993, he reported 
discomfort on prolonged walking and with weather changes, but 
the examination was essentially normal.  The claims file is 
negative for any medical evidence of residuals until the July 
1994 VA examination that found that his dorsiflexion was only 
to 10 degrees.  Therefore a preponderance of the evidence is 
against a compensable rating for the veteran's service-
connected fracture, right ankle, distal fibula prior to July 
1994.  

July 14, 1994 to Present

In the instant case, there is no evidence of ankylosis of the 
ankle under Diagnostic Code 5270, or of the subastragalar or 
tarsal joint under Diagnostic Code 5272.  There is no 
evidence of malunion of the os calcis or astragalus, so 
Diagnostic Code 5273 is inappropriate.  There is also no 
evidence that an astragalectomy was performed.  Therefore 
Diagnostic Code 5274 is not for application.  Thus, the Board 
finds that Code 5271 is the appropriate diagnostic code in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The veteran has been diagnosed as having a fracture, right 
ankle, distal fibula.  He is not taking medications for his 
ankle disability and the January 1999 examination found his 
symptoms to be minimally to moderately severe.  During the 
physical examination, there was limitation of motion only on 
dorsiflexion.  There was no objective medical evidence that 
any range of motion testing produced pain.

In this case, while the veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40." Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of pain, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Additionally, the examiner specifically answered 
the question of functional loss due to pain in the negative.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his fracture, right ankle, and 
distal fibula.  38 C.F.R. § 4.7.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for fracture, right ankle, distal fibula is not warranted.  
The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

An initial compensable rating for a fracture, right ankle, 
distal fibula prior to July 14, 1997, is denied.

Entitlement to an increased evaluation for a fracture, right 
ankle, distal fibula is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeal



